Citation Nr: 1823515	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  15-41 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 1, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), to exclude the periods from April 19, 2010 to May 31, 2010 and from August 23, 2010 to September 30, 2010.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in a travel Board hearing in January 2018 before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.  

During the pendency of the appeal, the Veteran has asserted that he is unemployable in due to his service-connected PTSD.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Consequently, the issue of entitlement to TDIU is properly before the Board because it is part and parcel of the claim for an increased rating for PTSD. 

The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to an effective date earlier than September 1, 2009 for the grant of service connection for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to an effective date earlier than September 1, 2009 for the grant of service connection for PTSD have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (7).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  In the present case, the Veteran, during the January 2018 hearing, withdrew his claim for entitlement to an effective date earlier than September 1, 2009 for the grant of service connection for PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that claim and the claim is dismissed.


ORDER

The appeal of the issue of entitlement to an effective date earlier than September 1, 2009 for the grant of service connection for PTSD is dismissed.  






REMAND

The Veteran seeks an initial disability rating for PTSD in excess of 50 percent and entitlement to TDIU.  Having reviewed the record, the Board finds that remand is warranted. 

The record indicates that the Veteran's disability may have worsened.  During the January 2018 hearing, the Veteran testified that his PTSD symptoms have worsened since his last VA examination.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  In light of this, remand is warranted for a new examination to determine the current nature and severity of the Veteran's PTSD.

Additionally, the record indicates that there may be outstanding medical records.  During the January 2018 hearing, the Veteran testified that he receives mental health treatment from a VA facility.  Additionally, in March 2018, the Veteran submitted a disability benefits questionnaire and letter from D.S. (LCSW) from D.B. Counseling Center.  As such, efforts should be made to obtain outstanding VA and private medical records.

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate information and authorization from the Veteran, obtain any outstanding private medical records relating to the Veteran's claim.  Provide the appropriate releases to the Veteran.  If unable to obtain these records, the Veteran must be notified and efforts to obtain the records must be documented and associated with the claims file.

2.  Obtain all outstanding VA medical records relating to the Veteran's claim.

3.  Schedule the Veteran for an examination to determine the nature and severity of his service-connected PTSD.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Describe all symptomatology associated with the Veteran's service-connected PSTD.  

b)  Comment on the functional impairment of the Veteran's PTSD, specifically with respect to his ability to function in a work setting and perform tasks, including sedentary and physical tasks.

All opinions expressed must be accompanied by a supporting rationale.

4.  Conduct any additional development deemed necessary for the adjudication of the TDIU claim.  If the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2017), refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


